Citation Nr: 0008538	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition secondary to the service-connected disability of 
partial amputation of the distal right middle finger.

2.  Entitlement to service connection for a neck condition 
secondary to the service-connected disability of partial 
amputation of the distal right middle finger.

3.  Entitlement to service connection for a low back injury 
secondary to the service-connected disability of partial 
amputation of the distal right middle finger.

4.  Entitlement to service connection for leg problems 
secondary to the service-connected disability of partial 
amputation of the distal right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had approximately 7 years active military service 
ending in October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision denied 
entitlement to service connection for a right shoulder 
condition, neck condition, low back injury, and leg problems, 
all secondary to the service connected disability of partial 
amputation of the distal right middle finger.  A notice of 
disagreement was received in August 1998, a statement of the 
case was issued in October 1998, and a substantive appeal was 
received in October 1998.


REMAND

Where pertinent evidence is received at the RO which has not 
otherwise been considered by the most recent statement of the 
case, a supplemental statement of the case will be furnished 
to the veteran and his representative.  38 C.F.R. § 19.31 
(1999).

The record reflects that additional evidence in support of 
the veteran's claims for service connection for a right 
shoulder condition, neck condition, low back injury, and leg 
problems all secondary to the service connected disability of 
partial amputation of the distal right middle finger was 
associated with the veteran's claims folder since the most 
recent supplement statement of the case was issued in 
December 1998.  Specifically, a short statement, dated 
December 3, 1998, from a physician's assistant was date-
stamped as received on December 9, 1998.  The most recent 
supplemental statement of the case, dated December 7, 1998, 
(but issued December 11, 1998) does not refer to the opinion.  
The Board must therefore conclude that this additional item 
of evidence has not been considered by the RO.  

Without commenting on whether or not the medical opinion is 
relevant to the underlying basis of the RO's determination, 
the Board must nevertheless view the opinion as pertinent to 
the veteran's claim since it does address the possibility of 
a fall due to the veteran's service-connected right middle 
finger disability. 

Accordingly, the case is REMANDED for the following action:

The RO should again consider the claim 
based on all the pertinent evidence of 
record, including the December 3, 1998, 
medical opinion.  If any benefit sought 
is not granted, the RO should  furnish 
the veteran and his representative with a 
supplemental statement of the case which 
should detail all pertinent evidence 
associated with the claims file 
subsequent to the December 1998 
supplemental statement of the case.  
After the veteran and his representative 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to comply with applicable 
regulations.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition 
warranted in this case.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


